NOT FOR PUBLICATION                                   FILED
                      UNITED STATES COURT OF APPEALS                                  MAR 04 2016

                              FOR THE NINTH CIRCUIT                               MOLLY C. DWYER, CLERK
                                                                                    U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                              No. 13-10492

               Plaintiff-Appellee,                      D.C. No. 2:96-CR-350-WBS

   v.                                                   MEMORANDUM*

 HUY CHI LUONG, AKA Jimmy
 Luong,

               Defendant-Appellant,



                       Appeal from the United States District Court
                          for the Eastern District of California
                       William B. Shubb, District Judge, Presiding

                        Argued and Submitted February 10, 2016
                               San Francisco, California




         *
              This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.
Before:       TASHIMA and W. FLETCHER, Circuit Judges and
              GETTLEMAN,** Senior District Judge.

       Appellant Huy Chi Luong appeals his 360-month sentence imposed in the

Eastern District of California for money laundering. We have jurisdiction pursuant

to 28 U.S.C. § 1291, and we affirm.

       In the mid-1990s, appellant was one of the leaders of a criminal organization

that robbed computer chip companies in California. In connection with these

robberies, appellant was convicted and sentenced in the Northern District of

California under the Racketeer Influenced and Corrupt Organizations Act, 18

U.S.C. § 1961 et seq. (“RICO”), to 300-months’ imprisonment. Pursuant to 18

U.S.C. § 924(c), 60 months of appellant’s 300-month Northern District sentence

was required to run consecutively to any other sentence he received.

       Appellant was also convicted in the Eastern District of California in the

instant case for laundering the proceeds from the robberies of two computer chip

companies that were not charged as a part of the Northern District case. The

Eastern District Court sentenced appellant to a total of 360-months’ imprisonment.

The district court ordered that 240 months of appellant’s sentence run concurrently

to appellant’s 240-month Northern District sentence, with the remaining 120-



        **
              The Honorable Robert W. Gettleman, Senior United States District Judge for the
Northern District of Illinois, sitting by designation.

                                              2
months running consecutively to appellant’s 60-month Northern District sentence

under 18 U.S.C. § 924(c). Accordingly, the Eastern District Court’s sentence had

the effect of adding an additional 120 months onto the Northern District Court’s

300-month sentence.

      Contrary to appellant’s first argument based on U.S.S.G. § 5G1.3, the

Eastern District Court did in fact impose a concurrent sentence to the extent

possible. Because 60 months of appellant’s 300-month sentence in the Northern

District case had to be served consecutively to any other sentence pursuant to

18 U.S.C. § 924(c)(1)(D)(ii), the district court was required to run the remaining

120 months of its sentence consecutively to those 60 months.

      Appellant’s real complaint is not that the district court departed from

U.S.S.G. § 5G1.3, but that the court’s sentence should not have been longer than

the Northern District Court’s sentence. Section 5G1.3, however, did not require

the district court to impose a shorter sentence than the sentence imposed by the

Northern District Court. Instead, the sentencing guideline merely required the

district court to consider running its sentence concurrently to the Northern

District’s sentence, which the court did in fact do to the extent possible.

      Nor was the Eastern District Court’s 360-month sentence substantively

unreasonable. On remand, over the course of two hearings, the district court heard


                                           3
arguments from appellant and appellee concerning an appropriate sentence. The

district judge questioned counsel extensively concerning the Northern District

Court’s sentence, U.S.S.G. § 5G1.3(b), 18 U.S.C. § 924(c)(1)(D), and the Northern

District Court’s consideration of the underlying robberies. In issuing his judgment,

the district judge concluded that “a sentence within the guidelines would [not] be

consistent with the need to impose a sentence which is sufficient but not greater

than necessary to accomplish all the purposes of Section 3553(a).”

      Although appellant’s 360-month sentence is a significant upward departure

from his 63-78 month Guideline range, the district court thoroughly articulated its

reasons for departing. According to the district court, a sentence within the

Guideline range would not reflect the seriousness of the specific money laundering

offense, would not sufficiently protect the public, and would cause an unwarranted

sentencing disparity among the defendants. The district court recognized that the

present case was a money laundering case, but noted that it was necessary to take

into consideration the circumstances of the underlying crimes that formed the basis

of the money laundering counts. The district judge also found that the Guidelines

did not adequately take into consideration the heinous nature of the underlying

robberies. Although the underlying robberies were used to calculate appellant’s




                                          4
criminal history under the Guidelines in the Northern District case, the nature of

those crimes was not a part of the Northern District Court’s sentencing decision.

      Finally, the district court did not rely on an improper sentencing factor – the

time and expense of prosecution – in increasing appellant’s sentence. Although

mentioned by the district judge, the court had already determined, without

consideration of this improper factor, that an additional 120-months of

imprisonment were necessary to fulfill the 18 U.S.C. § 3553(a) sentencing factors.

      The district court did not commit any significant procedural errors when

sentencing appellant. See Gall v. United States, 552 U.S. 38, 51 (2007). The

district court properly calculated the Guideline range, considered the 3553(a)

factors, did not rely on any clearly erroneous facts, and adequately explained the

chosen sentence, including its reasons for departing from the Guideline range. See

id. Nor was the district court’s sentence substantively unreasonable.

Consequently, appellant’s sentence is affirmed.

      AFFIRMED.




                                          5